DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
 Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach, or fairly suggest a spray apparatus comprising a main body, liquid introduction portion, gas-liquid spout portion, an annular gas introduction portion, a gas-liquid mixer, a liquid inlet offset from the central axis, a first gas inlet passage formed to extend a tangential direction, a second gas inlet passage that flows subsequent to the first gas inlet passage and orthogonal to the central axis, a spout, wherein a first gas flow entering from the first gas inlet passage intersects the liquid flow offset from the central axis and wherein the second gas flow is configured to rectify turbulence in combination with the rest of the claim limitations in claim 1.  The prior art of record that comes closest to teaching the limitations of the claim is the Haruch reference which fails to teach an offset liquid inlet and the tangential first gas flow and orthogonal second gas flow. Haruch teaches the opposite flow configuration. Masai addresses the offset from the longitudinal axis however the added claim limitations requiring the tangential flow to intersect with the liquid inflow would make an unreasonable combination of references. Teachings to the prior art related to tangential versus orthogonal flow or plural gas inlays are taught by Labegorre, Bui, Garofalo, and Angelo but these teachings fail to rectify the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752